DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of Applicant’s RCE filed on 06/25/2021. Claims 29-49 and 12 have been newly added, claims 1-29 have been canceled.

Response to Arguments
Applicant’s arguments filed on June 25th, 2021with respect to claims 29, 36 and 43have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 29-49 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US Patent No.: 9,408,121 B2) in view of Cui et al. (US Pub. No.: 2014/0105042 A1). 
Regarding claim 29, Xiao discloses an apparatus [Fig. 16, the apparatus 1600] comprising: at least one processor [i.e. decision unit 1503] configured cause a user equipment (UE) to: receive measurement information from a network node via radio resource control (RRC) signaling (When the UE is in the connected state, the UE may report, through RRC signaling, the measurement amount SINR or SNR to the eNB, or may also report, according to a measurement configuration information element carried in the RRC signaling sent by the eNB, through RRC signaling, the measurement amount SINR or SNR to the eNB [col. 8, lines 60-65]), wherein the measurement information includes uplink reference signal information for one or more other UEs (The second transmission unit 1701 is configured to receive a measurement amount reported by a UE, where the measurement amount includes a ratio of a valid signal based on a reference signal to a non-valid signal based on the reference signal measured based on the reference signal, for example, a signal to interference plus noise ratio or a signal to provide measurement reporting to the network node based on the performed measurements (Through the newly added measurement amount SINR or SNR, the UE may be assisted in performing the cell selection or the cell reselection. The UE sends the newly added measurement amount to the base station, so as to assist the base station in performing handover decision and interference coordination, thereby improving network communication performance [col. 38, lines 61-67]),
Although Xiao discloses everything as applied above, Xiao does not explicitly discloses perform measurement of the uplink reference signals from the one or more other UEs according to the measurement information during a period of downlink reception for the UE. However, these concepts are well known in the art as taught by Cui.
In the same field of endeavor, Cui discloses perform measurement of the uplink reference signals from the one or more other UEs according to the measurement information during a period of downlink reception for the UE (According to some embodiments, a method for obtaining a measurement quantity is provided. The measurement quantity is based on a filtered reference signal (RS) measurement value. The method is executed in a wireless device, e.g. a user equipment (UE). According to the method, the wireless device receives a filter reset indication. In response to the indication, the wireless device resets one or more RS measurement filters. The wireless device then obtains a new filtered RS measurement value, and obtains the measurement quantity based on the new filtered RS measurement value. In some variants, the filter reset indication is a 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Cui method into Xiao invention. One of ordinary skill in the art would have been motivated to improve the accuracy of measurement quantities obtained based on filtered measurements by enabling filter memory reset events triggered by specific configuration and/or reconfiguration commands [Cui. Para. 0040].

Regarding claim 30, Xiao/Cui disclose everything as discuss above, Xiao further discloses wherein the at least one processor is further configured cause the UE to: perform average interference measurements for one or more neighboring cells (The UE determines, through the RSRP or the RSRO, whether an event is triggered, and may also determine, through the SINR/SNR, whether the event is triggered. If it is determined that A3 is triggered, a measurement amount, for example, the SINR, is reported to the base station. When the UE reports the A3 event, in addition to reporting an RSRP or RSRO of a serving cell and an RSRP or RSRO of a neighboring cell, the UE further needs to report a measured SINR/SNR of the serving cell and an SINR/SNR of the target cell [col. 32, lines 3-12]); and provide second measurement reporting to the network node based on the performed average interference measurements (A base station receives a measurement amount reported by a UE, where the measurement amount includes a ratio of a valid signal based on a reference signal to a non-valid signal based on the reference signal measured based on the reference signal, for example, a signal to interference plus noise ratio SINR or a signal to noise ratio SNR measured based on the reference signal [col. 6, lines 61-67]).

 Regarding claim 31, Xiao/Cui disclose everything as discuss above, Xiao further discloses wherein an average interference measurement is performed over a set resource blocks which are a subset of the system bandwidth [col. 5, lines 1-48].

Regarding claim 32, Xiao/Cui disclose everything as discuss above, Xiao further discloses wherein the average interference measurements include interference plus noise [col. 35, lines 14-67].  

Regarding claim 33, Xiao/Cui disclose everything as discuss above, Xiao further discloses wherein a quantization granularity of the measurement reporting is configured by the network node (Generally, the UE also reports a channel quality indicator (Channel Quality Indicator, COI) which is used as a measurement amount, but the COI is a quantized result, and cannot completely directly reflect the SINR of the UE. Therefore, a channel quality index signal to interference plus noise ratio CQI SINR based on the CRS or the CSI-RS is measured, where the CQI SINR is used to indicate channel quality. Calculation of the CQI SINR is relevant to a transmission mode, a precoding manner, layer mapping (layer mapping), and a receiver algorithm [col. 5, lines 49-58]).

Regarding claim 34, Xiao/Cui disclose everything as discuss above.
Although Xiao discloses everything as applied above, Xiao does not explicitly discloses wherein the one or more other UEs are served by a different cell than a first cell serving the UE. However, these concepts are well known in the art as taught by Cui.
In the same field of endeavor, Cui discloses wherein the one or more other UEs are served by a different cell than a first cell serving the UE [Para. 0024-0025].


Regarding claim 35, Xiao/Cui disclose everything as discuss above.
Although Xiao discloses everything as applied above, Xiao does not explicitly discloses wherein respective periods of downlink and uplink are not aligned for the UE served by the first cell with the one or more other UEs served by the different cell. However, these concepts are well known in the art as taught by Cui.
In the same field of endeavor, Cui discloses wherein respective periods of downlink and uplink are not aligned for the UE served by the first cell with the one or more other UEs served by the different cell (One advantage of the shared cell approach shown in FIG. 6 is that it allows decoupling of the downlink with the uplink so that for example path loss based reception point selection can be performed in uplink while not creating a severe interference problem for the downlink, where the UE may be served by a transmission point different from the point used in the uplink reception. Typically, this means that the UE's transmissions are received by a Pico point while in downlink, the UE receives from the macro point [Para. 0025]).


Regarding claims 35-42, they are substantially the same as claims 29-34, since claims 35-42 are in also apparatus claim format.  Because the same reasoning applies, claims 35-42 are rejected under the same reasoning as claims 29-34, where Xiao further discloses a user equipment (UE) [Fig. 16, the apparatus] comprising: wireless communication circuitry [Fig. 16, transmission unit 1502]; and at least one processor [i.e. execution unit 1503] coupled to the wireless communication circuitry [Fig. 16, transmission unit 1502].

Regarding claim 43, Xiao discloses an apparatus [Fig. 15, the apparatus 1500] comprising: at least one processor [Fig. 15, Mobility execution unit 1503] configured cause a network node to: provide measurement information to a user equipment (UE) via radio resource control (RRC) signaling (When the UE is in the connected state, the UE may report, through RRC signaling, the measurement amount SINR or SNR to the eNB, or may also report, according to a measurement configuration information element carried in the RRC signaling sent by the eNB, through RRC signaling, the measurement amount SINR or SNR to the eNB  wherein the measurement information includes uplink reference signal information for one or more other UEs (The second transmission unit 1701 is configured to receive a measurement amount reported by a UE, where the measurement amount includes a ratio of a valid signal based on a reference signal to a non-valid signal based on the reference signal measured based on the reference signal, for example, a signal to interference plus noise ratio or a signal to noise ratio measured based on the reference signal [col. 37, lines 10-17]); and receive measurement reporting from the UE based on measurements performed by the UE (Through the newly added measurement amount SINR or SNR, the UE may be assisted in performing the cell selection or the cell reselection. The UE sends the newly added measurement amount to the base station, so as to assist the base station in performing handover decision and interference coordination, thereby improving network communication performance [col. 38, lines 61-67]).
Although Xiao discloses everything as applied above, Xiao does not explicitly discloses wherein the measurements performed by the UE are of the uplink reference signals from the one or more other UEs during a period of downlink reception for the UE. However, these concepts are well known in the art as taught by Cui.
In the same field of endeavor, Cui discloses wherein the measurements performed by the UE are of the uplink reference signals from the one or more other UEs during a period of downlink reception for the UE (According to some embodiments, a method for obtaining a measurement quantity is provided. The 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Cui method into Xiao invention. One of ordinary skill in the art would have been motivated to improve the accuracy of 
  
Regarding claims 44-49, they are substantially the same as claims 30-35, since claims 44-49 are in apparatus claim format.  Because the same reasoning applies, claims 44-49 are rejected under the same reasoning as claims 30-35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465